Order filed April 13, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00144-CR
                                   ____________

                            HENRY ONYINYE IWU, Appellant

                                           V.

                            THE STATE OF TEXAS, Appellee


                               On Appeal from the Court
                                     County, Texas
                                 Trial Court Cause No.


                                        ORDER
       Appellant is represented by retained counsel, Raiysa Reece. No reporter's record
has been filed in this case. Terri Johnstone, the court reporter, informed this Court that
appellant had not made arrangements for payment for the reporter's record. On March 15,
2012, the clerk of this court notified appellant that we would consider and decide those
issues that do not require a reporter's record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P. 37.3(c).
Appellant filed no reply.

       Accordingly, we issue the following order.
       We ORDER appellant's retained counsel, Raiysa Reece, to file a brief in this appeal
on or before May 14, 2012. If Raiysa Reece does not timely file the brief as ordered, we
will issue an order directing the trial court to conduct a hearing to determine the reason for the
failure to file the brief. See Tex. R. App. P. 38.8(b)(2).




                                          PER CURIAM